United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0267
Issued: October 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 20, 2017 appellant filed a timely appeal from an October 26, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On October 22, 2014 appellant, then a 56-year-old operations industrial engineer, filed an
occupational disease claim (Form CA-2) alleging anxiety with neck and bilateral shoulder pain

1

5 U.S.C. § 8101 et seq.

commencing on or before December 11, 2013.2 He attributed his symptoms to an alleged pattern
of managerial harassment and discrimination on the basis of race and national origin, and receiving
a September 11, 2014 letter of warning that was withdrawn on October 20, 2014. Appellant also
alleged that managers retaliated against him for identifying “gross mismanagement, wastefulness,
and safety issues.” He did not initially stop work, and remained exposed to the claimed
employment factors.
By development letter dated October 27, 2014, OWCP notified appellant of the type of
evidence needed to establish his claim, including factual evidence in corroboration of the identified
work factors, and a report from his attending physician diagnosing a condition causally related to
those work factors. It afforded him 30 days to submit additional evidence.
In response, appellant provided a November 1, 2014 supplemental statement. He alleged
that Manager D.H. harassed him on the basis of national origin, race, and “perceived religion.”
Appellant reported this behavior to Supervisors P.L. and T.M., who allegedly took no action. He
contended that the September 11, 2014 letter of warning noted violations of a postal regulations
requiring loyalty to the U.S. Government, whereas letters of warning to other employees contained
no such reference.3 Appellant alleged that the letter of warning was issued in retaliation for his
reporting waste, mismanagement, and safety violations by Managers K.M., T.M., R.T., and D.H.,
that managers warned him not to exercise his rights as a “whistleblower,” and that managers
retaliated against him for filing an Equal Employment Opportunity (EEO) complaint.
Appellant submitted a note dated November 17, 2014 from Mary Galaszewski, an
attending clinical psychologist, diagnosing adjustment disorder with mixed anxiety and depressed
mood.
By decision dated December 18, 2014, OWCP denied appellant’s claim, finding that he
had not established that the claimed work factors occurred as alleged.
The record indicates that appellant stopped work in early February 2015 and did not return.
On March 10, 2015 appellant requested reconsideration. He alleged that, on unspecified
dates, managers D.H. and R.T. made biased comments to him about “foreigners,” told him to “go
back to [his] country,” and called him naïve for reporting safety violations. D.H. allegedly warned
appellant to “play the game” or that others would “stab him in the back.” D.H. also allegedly told
appellant that he carried a gun in his car and on postal property, and instructed him in July and
August 2014 to “shut his mouth” during national teleconferences when he discussed the lack of
managerial support for his initiatives. Appellant also alleged that plant Manager K.M. taunted him
in April 2014 when senior managers rejected appellant’s data model, gave him an unwarranted
failing rating for a website project, rejected his Lean Six Sigma project safety and efficiency
suggestions, disagreed with his Lean Mail Processing (LMP) proposals, assigned him custodial
2

Appellant began work at the employing establishment on October 5, 2013.

3

The September 11, 2014 letter of warning noted appellant’s unsatisfactory performance for contravening direct
instructions by utilizing national teleconference time on August 20, 2014 to report safety violations instead of utilizing
the appropriate local chain of command.

2

duties before an audit in an attempt to deceive the auditor, told him to find another job, ordered
T.M. not to investigate whether D.H. carried a gun to work, fabricated data in December 2014,
told manager J.L. to create a false report under appellant’s name, and portrayed appellant as “unAmerican.” He also accused Manager T.M. of demanding that he falsify a progress report, of
retaliation when appellant refused to falsify the report, of requiring him to take communication
training as part of a December 9, 2014 Performance Improvement Plan (PIP), and asking him to
sign a blank document in December 2014. Additionally, appellant contended that a December 18,
2014 Letter of Concern about “undesirable communications” was in retaliation for his
identification of waste and mismanagement.
Appellant submitted February 10 and 11, 2015 documents concerning Family and Medical
Leave Act leave, unemployment insurance documents, and a February 24, 2015 notice of a
meeting on reasonable accommodations.4
In a June 11, 2015 letter, the employing establishment controverted appellant’s claim. It
explained that T.M. had ordered appellant’s claims to be investigated and that they were found to
be unsubstantiated. Investigators found no evidence that D.H. told appellant that he had a gun in
his car or to go back to his country. Also, there was no evidence that managers asked appellant to
sign blank documents or that they told him to go back to his country. The employing establishment
asserted that appellant was frustrated that he was not allowed to define and execute his job duties
as he saw fit, or implement ideas that were in contravention of rules and policies. It found as of
March 27, 2015 that he was a “person with a disability” that required accommodation, but could
not grant his April 6, 2015 request not to work with plant Manager K.M. as an accommodation
because appellant’s allegations against him were unfounded. The employing establishment
provided statements from managers addressing appellant’s allegations.
In a statement dated April 8, 2015, Manager T.M. asserted that, after appellant had reported
that D.H. claimed to have a gun in his car on postal property, he called district investigators who
searched D.H.’s car and found no firearms. On December 9, 2014 T.M. issued appellant a PIP to
address his communication problems. The PIP included enrollment in communications training
courses.
In a statement dated April 17, 2015, Supervisor D.H. explained that, on an unspecified
date, appellant had seen him wearing a cap with a firearms insignia on it, and that appellant
expressed his disapproval. He denied discussing firearms with appellant or that he told appellant
that he had a gun in his car. D.H. noted that he had allowed inspectors to search his car, and that
no firearms were found. He recalled that, on an unspecified date, he tried to discuss appellant’s
poor attitude with him. There had been a “heated discussion” between appellant and other
engineers in March 2014. Appellant had demanded his own parking space and a private office as
he was an engineer. He had habitually told coworkers that they were “dismissed” instead of ending
conversations in a professional or nonadversarial manner. To illustrate that appellant’s attitude
4

Appellant also provided a February 9, 2015 physical therapy evaluation, February 10 and 19, 2015 reports from
Dr. Doug Kim, a family medicine physician, which diagnosed anxiety, chest pain, a neck sprain, and lumbosacral
sprain, a February 11, 2015 report from Dr. Elizabeth Cook, Board-certified in pain management, diagnosing stress
and neck pain, and a February 26, 2015 report from Dr. Veena Prabhakar, Board-certified in psychiatry, diagnosing
an anxiety disorder.

3

was not productive, D.H. told appellant that he had to “play the game” or others would “put a knife
in your back.”
In a statement dated April 30, 2015, Acting Manager of In-Plant Support P.L. explained
that appellant felt “bullied” and “frustrated” when she investigated reports that he had bullied other
employees. Appellant also took credit for others’ work and refused to cooperate with other
engineers or managers.
In a statement dated May 6, 2015, Plant Manager K.M. asserted that he was unaware of
any harassment toward appellant. Instead, he contended that, because appellant was not willing to
cooperate with him or with other engineers, it was difficult for appellant to have a successful
career. K.M. explained that after appellant had raised a local safety issue during a July 2014
national training teleconference, he had counseled appellant not to do so. However, appellant
raised a forklift safety issue in the August 2014 teleconference, in direct violation of his
instructions. Additionally, K.M. strongly denied that he refused to investigate whether D.H. had
a gun in his car.
In a statement dated May 15, 2015, Manager J.L. asserted that many of appellant’s
allegations were investigated and found baseless. Investigators found no evidence of a hostile
work environment. J.L. noted that appellant had restricted himself from working with plant
manager K.M., which limited appellant’s opportunities.
By decision dated June 15, 2015, OWCP denied appellant’s claim finding that the evidence
of record was insufficient to establish any compensable factors of employment. It found that his
allegations were either not established as factual, or pertained to administrative functions not
considered to be within the performance of duty. OWCP noted that, as appellant had failed to
establish a compensable factor of employment, the medical evidence of record need not be
reviewed.
On June 23, 2015 appellant requested reconsideration. He asserted that OWCP was
obligated to conduct an independent investigation of his allegations against the employing
establishment. Appellant submitted additional evidence.
In an October 20, 2014 final EEO complaint mediation settlement agreement, the
employing establishment agreed to withdraw the September 11, 2014 letter of warning, provide
appellant with coaching in communication, and provide a workplace free of discrimination and
retaliation. Appellant and T.M. signed the agreement.
In a letter dated December 9, 2014, T.M. offered appellant a PIP as part of the October 20,
2014 EEO complaint settlement “to improve the communication-related issues to an acceptable
level.” Appellant refused to sign the plan. J.L. suspended the plan on February 27, 2015 as
appellant had stopped work on an unspecified date.
In a memorandum dated December 18, 2014, K.M. issued appellant a letter of concern
regarding his failure to achieve objectives of two data projects, unauthorized attempts to exceed

4

his authority, inappropriate conduct during training teleconferences, and failure to comply with
safety reporting instructions.
In a notice dated March 27, 2015, the employing establishment denied appellant’s request
to be removed from K.M.’s supervision as a reasonable accommodation as the relevant employing
establishment precedents and regulations did not allow for a change in supervisor “as a form of
reasonable accommodation.”
Appellant also submitted copies of employing establishment data reports he had authored,
June 2015 documents related to an application for state unemployment benefits, an unsigned draft
of an employing establishment settlement agreement regarding appellant’s whistleblower
complaint, his undated letter of resignation, October and November 2014 e-mails to and from an
Office of the Inspector General hotline, October and November 2014 efficiency statistics
worksheets, December 2014 e-mails regarding how to log in to online communications training
courses, photographs of alleged safety violations, and his April 21 and May 24, 2015 EEO
affidavits reiterating his allegations. He also submitted additional medical reports.
By decision dated September 8, 2015, OWCP denied modification of its prior decision
finding that the additional evidence submitted on reconsideration failed to substantiate a
compensable factor of employment. It found that the letter of warning and letter of concern were
administrative matters which did not establish error or abuse. OWCP further found that appellant
had failed to establish his allegations of harassment, discrimination, and retaliation as factual.
On July 10, 2016 appellant requested reconsideration. He alleged that OWCP had failed
to interview him although it had contacted the employing establishment. Appellant contended that
the evidence of record was sufficient to establish harassment, discrimination, and retaliation by the
employing establishment. He submitted copies of employing establishment policies and
procedures, EEO investigative affidavits,5 and copies of evidence previously of record.
By decision dated March 15, 2017, OWCP denied modification of its prior decision,
finding that the additional evidence submitted failed to establish any compensable factors of
employment. It found that the policy and procedure documents were irrelevant to the claim and
that the investigative affidavits did not substantiate appellant’s allegations of harassment,
discrimination, or retaliation.
On July 27, 2017 appellant requested reconsideration. He reiterated his allegations of
harassment, discrimination, retaliation, waste, fraud, and mismanagement by employing
establishment officials. In support of his request, appellant provided EEO investigative affidavits
obtained in June and July 2015.
In an affidavit dated July 17, 2015, Plant Manager K.M. generally and specifically denied
each of appellant’s allegations of harassment, discrimination, and managerial misconduct. He
contended that he took all actions to assist appellant in improving his performance or to curtail

5
Appellant submitted approximately 797 pages of documents on CD-ROM. This evidence was later imaged into
the electronic case record on October 5, 2017 and was fully reviewed by the Board.

5

behaviors that were detrimental to the efficient accomplishment of the employing establishment’s
mission.
Employees R.A., R.F., T.D., C.Y., and D.Y. had no specific knowledge of appellant’s
allegations. Employees G.W. and R.C. were aware of administrative actions concerning appellant,
but not of his specific allegations. C.D. denied that managers instructed employees not to speak
during the July 2014 training teleconference. M.G. recalled that appellant was offended in August
or September 2014 when K.M. became displeased that appellant had missed LMP project
deadlines. Specialist C.G. asserted that when she met with appellant on February 27, 2015 to
discuss his medical restrictions, appellant asserted that he would not perform tasks that were
“beneath him” or would “insult his intelligence.” Manager M.S. offered that appellant seemed to
have difficulty adapting to changes within the employing establishment.
Appellant also submitted his motion for summary judgment, EEO affidavits, a March 17,
2015 investigative summary, February 2015 e-mails regarding leave requests, employing
establishment policy and procedure manuals, audio recordings allegedly from September 16, 2014,
February 2 and July 29, 2015 workplace meetings, April 2016 state unemployment insurance
documents, position descriptions, and copies of evidence previously of record.
By decision dated October 26, 2017, OWCP denied modification, finding that the
additional evidence submitted on reconsideration was insufficient to establish a compensable
factor of employment. It reiterated that the September 11, 2014 letter of warning and
December 18, 2014 letter of concern were established as factual, but that these were administrative
matters not within the performance of duty and that no error or abuse had been shown. Appellant’s
allegations regarding other disciplinary actions, evaluations, leave requests, assignment of work,
and monitoring of his performance concerned administrative functions that were not in the
performance of duty, and no error or abuse had been shown. OWCP further found that he had not
established any of the alleged incidents of harassment, discrimination, or retaliation as factual.
Additionally, it found that the audio recordings could not be considered as evidence as there was
no means to identify the parties recorded, to verify that the recordings were complete or accurate
representations of the meetings involved, and that there was no evidence that appellant obtained
permission to record these individuals.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.6 On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or

6

Supra note 1.

6

his or her frustration from not being permitted to work in a particular environment or to hold a
particular position.7
Appellant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.8 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.9
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician, when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.10 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.11
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that the claimed harassment or discrimination did in
fact occur.12 Mere perceptions of harassment, retaliation or discrimination are not compensable
under FECA.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty.
Appellant does not attribute his claimed emotional condition to regular or specially
assigned duties as a claims authorizer under Cutler.14

7

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28 ECAB
125 (1976).
8

Pamela R. Rice, 38 ECAB 838, 841 (1987).

9

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

10

See Charles D. Edwards, 55 ECAB 258 (2004); Norma L. Blank, 43 ECAB 384 (1993).

11

Lori A. Facey, 55 ECAB217 (2004); Norma L. Blank id.

12

Marlon Vera, 54 ECAB 834 (2003).

13

Kim Nguyen, 53 ECAB 127 (2001).

14

See supra note 1. See Thomas D. McEuen, supra note 7; Lillian Cutler, supra note 7.

7

Rather, appellant made several allegations related to administrative and personnel actions
including disciplinary letters, leave requests, assignment of work and training courses, and
instructions regarding conduct during training teleconferences. In Thomas D. McEuen,15 the
Board held that an employee’s emotional reaction to administrative actions or personnel matters
taken by the employing establishment is not covered under FECA as such matters pertain to
procedures and requirements of the employing establishment and do not bear a direct relation to
the work required of the employee. The Board notes that these matters are administrative or
personnel matters, unrelated to the employee’s regular or specially assigned work duties and do
not fall within the coverage of FECA.16 Although these matters are generally related to the
employment, they are administrative functions of the employing establishment, and not duties of
the employee.17 The Board noted, however, that coverage under FECA would attach if the factual
circumstances surrounding the administrative or personnel action established error or abuse by the
employing establishment superiors in dealing with the claimant. Absent evidence of such error or
abuse, the resulting emotional condition must be considered self-generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.18
Regarding appellant’s request not to work in K.M.’s chain of command, the Board has held
that denials by an employing establishment of a request for a different job, promotion, or transfer
are not compensable factors of employment as they do not involve the employee’s ability to
perform his or her regular or specially assigned work duties, but rather constitute his or her desire
to work in a different position or environment.19 Therefore, appellant has not established a
compensable factor of employment in this regard.
Appellant attributed his condition, in part, to his frustration at employing establishment
managers for not adopting his recommendations regarding safety and efficiency. The Board has
held that an employee’s dissatisfaction with perceived poor management constitutes frustration
from not being permitted to work in a particular environment or to hold a particular position and
is not compensable under FECA.20 As such, appellant has not established a compensable
employment factor with respect to these administrative matters.
The Board finds that appellant did not substantiate any of his allegations of harassment,
discrimination, retaliation, or disparate treatment. Appellant submitted no evidence, such as

15

See Thomas D. McEuen, id.

16

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988). See also Beverly R. Jones, 55 ECAB
411 (2004) (monitoring work is an administrative function of a supervisor).
17

Beverly R. Jones, id.

18

See Richard J. Dube, 42 ECAB 916, 920 (1991).

19

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

20

Michael Thomas Plante, 44 ECAB 510, 515 (1993).

8

personnel records or witness statements, corroborating his version of events.21 Rather, the
supervisory and coworker affidavits refute his allegations of harassment and additional
mistreatment. In his April 17, 2015 statement, Supervisor D.H. denied appellant’s allegation of
harassment and discrimination. He explained that appellant had misinterpreted colloquial remarks
concerning interpersonal relations that were intended as feedback so appellant could improve his
performance. In his May 6, 2015 affidavit, Plant Manager K.M. explained that appellant had been
provided appropriate feedback and instructions to improve his performance. Manager J.L. asserted
in his May 15, 2015 statement that appellant’s allegations of managerial misconduct were
investigated and found baseless. As appellant’s allegations were not established as factual, they
do not constitute compensable employment factors.22
For the foregoing reasons, the Board finds that appellant has not established a compensable
employment factor. Therefore, he has not met his burden of proof to establish that he sustained an
emotional condition in the performance of duty, as alleged. As appellant did not establish a
compensable employment factor, the Board need not consider the medical evidence of record.23
On appeal appellant reiterates his allegations. He asserts that the employing establishment
was abusive as it directed him to perform fraudulent or illegal actions. Appellant also contends
that the medical evidence submitted was sufficient to establish his claim.24 As explained above,
he has not submitted sufficient factual evidence to establish an emotional condition in the
performance of duty, as alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty.

21

L.G., Docket No. 17-0160 (issued May 1, 2017).

22

Lori A. Facey, supra note 12; Norma L. Blank, supra note 11.

23

See Katherine A. Berg, 54 ECAB 262 (2002).

24
Appellant cited to the Board’s holding in Kenneth J. Deerman, 34 ECAB 641 (1983) regarding the evaluation of
medical evidence. As the issue at bar remains factual, Deerman is not relevant to the present appeal.

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 26, 2017 is affirmed.
Issued: October 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

